
	
		II
		110th CONGRESS
		1st Session
		S. 166
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. McCain (for himself,
			 Mr. DeMint, Mr.
			 Smith, and Mr. Sununu)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To restrict any State from imposing a new discriminatory
		  tax on cell phone services.
	
	
		1.Short titleThis Act may be cited as the Cell
			 Phone Tax Moratorium Act of 2007.
		2.Moratorium
			(a)In
			 generalNo State or political subdivision thereof shall impose a
			 new discriminatory tax on or with respect to mobile services, mobile services
			 providers, or mobile services property, during the 3-year period beginning on
			 the date of enactment of this Act.
			(b)DefinitionsIn
			 this Act:
				(1)Mobile
			 serviceThe term mobile service means commercial
			 mobile radio service, as such term is defined in section 20.3 of title 47, Code
			 of Federal Regulations, as in effect on the date of enactment of this Act, or
			 any other service that is primarily intended for receipt on or use with a
			 mobile telephone.
				(2)Mobile service
			 providerThe term mobile service provider means
			 any entity that markets, sells, or provides mobile services.
				(3)Mobile service
			 propertyThe term mobile services property means
			 any equipment used in the transmission, reception, coordination, or switching
			 of mobile services.
				(4)New
			 discriminatory tax
					(A)In
			 generalThe term new discriminatory tax means any
			 tax imposed by a State or political subdivision thereof that—
						(i)is
			 imposed on or with respect to—
							(I)any mobile
			 service and is not generally imposed, or is generally imposed at a lower rate,
			 on or with respect to other services or on or with respect to transactions
			 involving property or goods;
							(II)any mobile
			 service provider and is not generally imposed, or is generally imposed at a
			 lower rate, on other persons that provide services other than mobile services;
			 or
							(III)any mobile
			 service property and is not generally imposed, or is generally imposed at a
			 lower rate, on or with respect to other commercial or industrial property that
			 is devoted to a commercial or industrial use and subject to a property tax
			 levy;
							(ii)was not
			 generally imposed and actually enforced prior to the date of enactment of this
			 Act.
						(B)Rule of
			 constructionFor purposes of subparagraph (A), all exemptions,
			 deductions, credits, incentives, exclusions, and other similar factors shall be
			 taken into account in determining whether a tax is a new discriminatory
			 tax.
					(5)Tax
					(A)In
			 generalThe term tax means any charge imposed by
			 any governmental entity for the purpose of generating revenues for governmental
			 purposes, and is not a fee imposed for a specific privilege, service, or
			 benefit conferred.
					(B)ExclusionThe
			 term tax does not include any fee or charge—
						(i)used to preserve
			 and advance Federal universal service or similar State programs authorized by
			 section 254 of the Communications Act of 1934 (47 U.S.C. 254); or
						(ii)specifically
			 dedicated by a State or political subdivision thereof for the support of E–911
			 communications systems.
						
